Citation Nr: 0516583	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
postoperative left knee arthroscopy with traumatic arthritis, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for right knee 
disability as secondary to service-connected left knee 
disability.    


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from March 1987 
to March 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran failed to report for a scheduled Travel Board 
hearing with the undersigned Judge at the RO in May 2005.

The issue of entitlement to service connection for right knee 
disability as secondary to service-connected left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  The veteran's left knee disability, classified as 
postoperative left knee arthroscopy with traumatic arthritis, 
is manifested by pain, essentially full extension and 
limitation of flexion no more than to 90 degrees, crepitus, 
tenderness, osteoarthritis, and swelling, which equates to no 
more than impairment of the tibia and fibula with moderate 
knee disability.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of postoperative left knee arthroscopy with 
traumatic arthritis are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.71a, 
Diagnostic Codes 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Evaluation for Left Knee 
Disability 

In an October 1991 rating decision, the RO granted 
entitlement to service connection for a left knee injury and 
assigned a 10 percent rating for this disability under 
Diagnostic Code 5257, effective from March 1991.  An October 
1995 rating decision increased the left knee evaluation to 20 
percent rating using Diagnostic Code 5257, each effective 
from December 30, 1994.  

The veteran has appealed a March 2000 rating decision that 
continued the 20 percent rating for his service-connected 
left knee disability.  In addition, the RO recharacterized 
the veteran's left knee disability as postoperative left 
knee, with traumatic arthritis, under Diagnostic Codes 5010-
5262 in the March 2000 rating decision.

In July 2002, the veteran underwent a left knee arthroscopy 
with partial medial meniscectomy and medial femoral condyle 
chondroplasty.  In an August 2004 rating decision, the RO 
assigned the veteran a temporary total disability evaluation 
effective July 17, 2002 based on surgical or other treatment 
necessitating convalescence under 38 C.F.R. § 4.30.  Finally, 
the RO continued the 20 percent disability evaluation for the 
veteran's left knee disability, effective from October 1, 
2002.  The appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993)(where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The RO recharacterized the veteran's left knee disability in 
August 2004 as postoperative left knee arthroscopy with 
traumatic arthritis using Diagnostic Code 5262.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code for the veteran's left knee disability in 
this case indicates that traumatic arthritis of the knee 
under Diagnostic Code 5010 is a primary condition.  The 
hyphenated diagnostic code for the veteran's left knee 
disability indicates that impairment of the tibia and fibula 
under Diagnostic Code 5262 is a residual condition.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating can be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2004).

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2004).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with moderate knee or ankle disability is assigned a 
20 percent rating.  Impairment of the tibia and fibula with 
malunion resulting in marked knee or ankle disability is 
assigned a 30 percent rating.  A 40 percent rating may be 
assigned for impairment of the tibia and fibula with nonunion 
and loose motion, requiring a brace.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5262 (2004).

Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the veteran's complaints of pain, 
instability, swelling, and tenderness associated with his 
service-connected left knee disability, and the effects of 
pain have been taken into consideration in rating the 
disability, as discussed below.  The veteran, however, has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his left knee disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.71a with respect to the 
current severity of his left knee disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

The veteran's service-connected left knee disability is 
currently rated as 20 percent under Diagnostic Codes 5262.  
In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  

Concerning whether a rating in excess of 20 percent is 
supported using Diagnostic Code 5262, the Board notes that, 
in this case, there is no medical evidence of record showing 
the veteran suffers from impairment of the tibia and fibula 
with malunion and marked knee or ankle disability.  

VA examination reports (dated in December 1999, November 
2001, and February 2004), VA treatment notes (dated in May 
2000 and September 2003), and private treatment records 
(dated in August 2001, September 2001, May 2002, July 2002 
August 2002, November 2002) have shown findings of range of 
motion from zero to 110 degrees, 5 to 120 degrees, 5 to 135 
degrees, 5 to 110 degrees, zero to 100 degrees, 5 to 90 
degrees, 10 to 95 degrees, 7 to 104 degrees, and zero to 93 
degrees.  In this case, there is an isolated range of motion 
finding of 10 to 95 degrees in a November 2002 private 
treatment note.  However, the Board notes that additional 
range of motion findings dated after November 2002 show the 
veteran again exhibited full extension.  In this case, the 
Board finds that a preponderance of the evidence shows that 
veteran's range of motion findings of record do not warrant a 
compensable rating under either Diagnostic Code 5260 or 5261 
for his service-connected left knee disability.  See also 
VAOPGCPREC 9-2004 (Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint).

As for Diagnostic Codes 5003 and 5010, the Board notes that, 
in this case, multiple VA as well as private treatment 
records showed x-ray evidence of the posttraumatic 
osteoarthritis of the left knee.  As discussed above, the 
preponderance of veteran's left knee range of motion findings 
are deemed noncompensable under Diagnostic Codes 5260 and 
5261.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  VA treatment notes in May 2000 
and March 2004 as well as a November 2001 VA examination 
report showed objective findings of left knee swelling.  
Based on the evidence of record, the veteran could qualify 
for the assignment of a separate 10 percent rating under 
Diagnostic Code 5003 for x-ray evidence of traumatic 
arthritis with limitation of motion.  However, in this case, 
the Board notes that the RO used these same findings to 
continue the veteran's current 20 percent disability rating 
for postoperative left knee arthroscopy with traumatic 
arthritis in the March 2000 rating decision.  To use the same 
symptoms that are the basis for the current 20 percent rating 
under Diagnostic Code 5262 as a basis for the assignment of 
an additional 10 percent rating under Diagnostic Code 5010 is 
prohibited by 38 C.F.R. § 4.14 (2004).

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.  Instability and 
subluxation were not demonstrated on clinical evaluation in 
any of the VA examination reports dated in December 1999, 
November 2001, and February 2004, nor in any other VA or 
private treatment records.  Further, the veteran's left knee 
was noted as stable in a December 1999 and May 2002 private 
treatment records as well as the December 2004 VA examination 
report.  Therefore, the Board concludes that a preponderance 
of current medical evidence does not support the assignment 
of a separate compensable rating under Diagnostic Code 5257 
on the basis of the presence of instability or subluxation.

As noted above, the Board is not free to ignore the effects 
of pain.  The Board notes that the veteran has continually 
complained of left knee pain, occasional instability, painful 
weightbearing, stiffness, and weakness in the medical 
evidence of record.  An evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran is competent to report pain.  The 
record, however, does not demonstrate objective, satisfactory 
evidence of painful motion attributable to the veteran's left 
knee disability to the extent that would support the 
assignment of an increased rating.  In the February 2004 
examiner report, the examiner noted the veteran's left knee 
joint was painful throughout motion but specifically noted in 
the report that there was no objective evidence of painful 
motion.  In addition, the examiner stated there was no 
additional limitation by fatigue or weakness or lack of 
endurance in the February 2004 report.  While the veteran's 
pain must be considered in evaluating his service-connected 
disability, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
After considering the effects of the pain, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  That is, the disabling 
effects of pain do not equate to either limitation of flexion 
to 15 degrees or limitation of extension to 20 degrees or 
greater, so as to support a rating higher than 20 percent.  
See Diagnostic Codes 5260 and 5261.
Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected left 
knee disability involves ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), or 
genu recurvatum (Diagnostic Code 5263).  

The criteria for an increased rating under Diagnostic Codes 
5003 or 5256 through 5263 have not been met.  The Board finds 
that the evidence does not support the assignment of an 
increased or an additional separate rating for the veteran's 
service-connected disability of osteoarthritis of the left 
knee under the Schedule.  The veteran's reports of left knee 
pain, locking, stiffness, and limitation of motion do not 
meet or more nearly approximate the criteria for an increased 
or separate compensable rating under Diagnostic Codes 5003 
through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a (2004).

Evidence of record indicates that the veteran underwent 
arthroscopy of the left knee in active service, as well as 
additional left knee surgery in June 1996 and July 2002.  
Therefore, the Board will also consider whether a separate, 
compensable evaluation is warranted for any surgical scar.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Board further notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders (including scars).  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002).  However, the changed regulation may 
not be applied prior to the effective date.  See 38 U.S.C.A. 
§ 5110(g)(West 2002).  In this case, the veteran does not 
contend, and the evidence does not show, that a separate 
compensable rating is warranted for a left knee scar, status 
post left knee surgeries.  The Board therefore finds that the 
veteran will not be prejudiced by the consideration of the 
revised rating criteria for scars.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (effective prior to August 30, 2002), a 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars, which are 
shown to painful and tender on objective demonstration.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004), a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, none of the 
medical evidence of record shows complaints or findings of 
pain or tenderness concerning a left knee scar.  Therefore, 
the Board finds that there is no evidence to show that the 
veteran has compensable manifestations of a left knee scar 
under any version of 38 C.F.R. § 4.118.  Consequently, the 
assignment of a separate 10 percent evaluation for a left 
knee postoperative scar is not warranted.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the veteran's service-
connected left knee disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected left knee disability 
alone has required frequent periods of hospitalization or 
produced marked interference with the veteran's employment.  

Evidence of record shows that the veteran's left knee 
disability has required a period of hospitalization in both 
1996 and 2002.  In addition, the Board recognizes that a 
private treatment provider noted in October 1999 that the 
veteran should seek a change in employment, as manual labor 
required for his current job as a corrections officer was 
making his left knee worse.  A November 2003 statement from 
the veteran's employer indicated that the veteran complains 
of knee pain after walking and standing during his daily 
duties.  The employer also noted that the veteran must sit 
and relieve his knee pain throughout his shift.  The record 
also shows that the veteran is pursuing possible vocational 
rehabilitation, but that no action had been taken on his 
application as late as April 2004.  In a February 2004 VA 
examination report, the veteran complained of daily flare-ups 
after his daily eight-hour shift as a corrections officer.  
Despite the references to interference with his current 
employment as a corrections officer, the Board concludes that 
the disability picture is not so unusual as to produce a 
marked interference with his employment.  Other than during 
his two periods of hospitalization, the record does not 
indicate that the veteran has modified his work schedule or 
used excessive amounts of leave due to his residuals of a 
left knee disability.  In addition, while the file reflects 
that the veteran is being considered for vocational 
rehabilitation training, based upon evidence of record, the 
veteran continues to be employed at the same job as a 
corrections officer.  For these reasons, the assignment of an 
extraschedular rating for the veteran's left knee disability 
is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claims for entitlement 
to increased evaluation for a left knee disability.  With 
regard to requirement (1), above, the RO sent the veteran a 
VCAA notice letters in May 2001, October 2003, and December 
2004.  The October 2003 and December 2004 letters informed 
him that an increase in the severity of his disability was 
needed in order to establish entitlement to increased 
evaluation.  With regard to requirements (2) and (3), the 
Board notes that the October 2003 and December 2004 letters 
also notified him of his and VA's respective responsibilities 
for obtaining information and evidence under the VCAA.  More 
specifically, the December 2004 letter explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the December 
2004 letter, the veteran was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was necessary to make a decision on his 
claim.  Finally, with respect to requirement (4), the Board 
notes that in the December 2004 letter, the veteran has 
explicitly been asked to provide "any evidence in your 
possession that pertains to your claim".  In addition, the 
RO issued him a SSOC in May 2004 that contained the complete 
text of 38 C.F.R. § 3.159, from which the Court took the 
fourth element of notification.  Given this correspondence, 
it seems untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in May 2001, October 
2003, and December 2004.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that May 2001, October 2003, and December 
2004 letters as well as the May 2004 SSOC issued by the RO 
were sent to the veteran after the RO's March 2000 rating 
decision that is the basis of his appeal.  In this case, the 
VCAA was enacted after the original AOJ adjudication of the 
claim in March 2000.  The Court specifically stated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) that an 
appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
veteran in the May 2001, October 2003, and December 2004 
letters by the RO fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claim was readjudicated in a supplemental statement 
of the case issued in May 2004.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran in 
this case.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the May 2001, October 2003, and 
December 2004 letter as well as the May 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2004 SSOC sent by the RO to the veteran 
included notice that the appellant had a full year to respond 
to a VCAA notice.  Under the Veterans Benefits Act of 2003, 
it is now permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period provided for 
response after VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the May 2001, October 2003, and December 2004 
letters as well as the May 2004 SSOC issued by the RO.  The 
Board concludes that any defect in the notice requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports, VA outpatient treatment records, and 
records from private treatment providers identified by the 
veteran.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for residuals of 
postoperative left knee arthroscopy with traumatic arthritis 
is denied.  


REMAND

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Although a medical opinion has been obtained concerning 
whether the veteran's service-connected left knee disability 
caused a right knee disability, the Board also finds it 
necessary to obtain an additional VA medical examination to 
determine whether the veteran's claimed right knee disability 
was aggravated by his service-connected left knee disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence of record does not adequately address the 
question of whether the veteran's claimed right knee 
disability was aggravated by his service-connected left knee 
disability.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

The Board notes that the December 2004 letter sent to the 
veteran by the RO references the VCAA and what the evidence 
must show to establish entitlement to service connection on a 
direct basis.  It does not, however, specifically discuss 
what evidence is needed to show entitlement to service 
connection for a right knee disability as secondary to the 
service-connected left knee disability.  As additional 
evidentiary development is needed, the RO will have an 
opportunity to provide the veteran with this information.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  Provide VCAA notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004) and include 
the following information:  (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim for service 
connection for a right knee disability as 
secondary to service-connected left knee 
disability; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claims.  
See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

2.  Obtain any additional treatment 
records for the veteran's claimed right 
knee disability from the VA Medical 
Center in Durham, North Carolina for the 
time period from May 2004 to the present.

3.  Thereafter, schedule the veteran for 
a VA examination to determine the current 
diagnosis of his current claimed right 
knee disability and whether it is related 
to service or to service-connected 
disability.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review -- including all 
VA treatment records and examination 
reports as well as all service medical 
records.  The examiner should provide a 
diagnosis or diagnoses of the veteran's 
current claimed right knee disability.  

For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
during his active military service.  

For each diagnosis, the examiner should 
also indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is caused by his service-
connected left knee disability, or is 
aggravated by (i.e., increased in 
disability by) his service-connected left 
knee disability.  If the examiner 
determines that the diagnosed right knee 
disability is aggravated by the service-
connected left knee disability, the 
examiner should indicate the extent of 
such aggravation. 

4.  If the veteran's claim for 
entitlement to service connection for a 
right knee disability on a direct basis 
or as secondary to his service-connected 
left knee disability remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and give an opportunity 
to respond before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since June 2004.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


